Citation Nr: 0409396	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  93-14 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a right wrist fracture.

2.  Entitlement to a higher initial rating for the residuals 
of a left elbow fracture, rated as 10 percent disabling from 
July 6, 1998, and noncompensably disabling prior to that 
date. 

3.  Entitlement to a higher initial rating for the residuals 
of a left pelvic fracture, rated as 10 percent disabling from 
June 19, 2003, and noncompensably disabling prior to that 
date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976, and again from September 1978 to September 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1993 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO), which assigned an initial rating of 10 percent for 
residuals of a right wrist fracture, an initial 
noncompensable rating for residuals of a left elbow fracture, 
and an initial noncompensable rating for the residuals of a 
left pelvic fracture, each effective November 30, 1992, after 
granting service connection for each disability. 

In September 2003, the RO increased the ratings for residuals 
of a left elbow fracture to 10 percent, effective July 6, 
1998, and residuals of a left pelvic fracture to 10 percent, 
effective June 19, 2003.  As these do not represent the 
highest possible ratings available under the rating schedule 
for the respective disabilities, the appeal continues.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that in January 2000, the RO sent a letter to 
the veteran inquiring whether he was claiming entitlement to 
a total rating based on unemployability due to service-
connected disabilities.  To date no reply has been received.  
Therefore, the Board has concluded that the veteran is not 
pursuing such a claim. 


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.

2.  From the effective date of service connection, the 
residuals of a fracture of the right wrist have been 
manifested by limitation of motion without ankylosis or false 
movement.

3.  From the effective date of service connection, the 
residuals of a left elbow fracture have been manifested by 
pain and limitation of motion; however, extension is not 
limited to more than 75 degrees, flexion is not limited to 
less than 100 degrees, and pronation is possible beyond the 
last quarter of the arc.

4.  The fracture of the veteran's left elbow is well healed 
and there is no false movement.  

5.  From the effective date of service connection, the 
residuals of a left pelvic fracture have been manifested by 
arthralgia that more nearly slight hip disability than 
moderate.

6.  Flexion of the left hip is not limited to less than 45 
degrees and abduction of the thigh is to approximately 30 
degrees.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of right wrist fracture are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5212, 5214, 5215 (2003).

2.  The residuals of a left elbow fracture warrant a rating 
of 10 percent, but not higher, throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207, 
5208, 5212, 5213 (2003).

3.  The residuals of a left pelvic fracture warrant a rating 
of 10 percent, but not higher, throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 
5252, 5253, 5255.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that VA's General 
Counsel has held that the notification requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are not applicable to initial 
evaluation issues such as the issues currently before the 
Board.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is 
bound by this opinion.  See 38 U.S.C.A. § 7104(c) (West 
2002).  

In any event, the Board notes that through letters from the 
RO to the veteran dated in January and May 2003, the veteran 
has been informed of the evidence and information necessary 
to substantiate his claims, the information required of him 
to enable the RO to obtain evidence in support of his claims, 
the assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire the RO to obtain such 
evidence on his behalf.  Furthermore, although the RO did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence or information.  

Accordingly, the Board is satisfied that no further 
development of the record is required in this case. 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities, except 
as noted below.  

A September 1979 service medical record notes that the 
veteran was seen for complaints of pain in his entire left 
arm and left hip after jumping off an embankment.  The left 
arm was tender from the mid-humerus to the distal forearm and 
the left hip was tender to palpitation but no deformity was 
noted.  A radiographic report from September 1979 shows that 
X-rays revealed a comminuted fracture of the left iliac wing 
and only minimal displacement.  An October 1979 physical 
profile record notes that the veteran was qualified for 
temporary limited duty, due to fractures of the left elbow 
and left pelvis.  According to a December 1979 service 
medical record, X-rays showed that the pelvis and elbow were 
healing.  A February 1980 service medical record notes no 
pain in the hip or leg and no significant elbow pain except 
on force.  A May 1980 service medical record notes that the 
veteran was seen for complaints of pain in his left elbow at 
the site of the old fracture.  Upon examination, the veteran 
could not fully extend his left elbow.  There was no edema or 
tenderness.  

A June 1980 service medical record again notes that the 
veteran complained of pain in his left elbow.  Extension was 
20 degrees short of full.  Another June 1980 service medical 
record notes that the veteran was hospitalized from September 
19, 1979, to October 10, 1979, for fracture of the left 
radial head and left iliac crest.  The veteran was still 
complaining of a sharp pain in his elbow during extension and 
a dull pain in the elbow while resting, in June 1980.  X-ray 
studies from January 1982 showed that the left elbow had 
excellent alignment.  

A September 1986 service medical record shows that the 
veteran was seen for complaints regarding his right wrist.  
The right wrist was noticeably swollen and had limited range 
of motion.  X-ray studies indicated a fracture of the wrist.  
The veteran was placed on limited duty.  According to a 
November 1986 radiologic report, the veteran had a non-union 
fracture of the navicular bone and styloid process of the 
radius.  No cystic formation was seen.  A March 1987 service 
medical record notes the veteran's complaints of pain in all 
joints on the left side of his body, notably his left hip.  
Clinical evaluation revealed no abnormalities.  In April 
1987, the veteran was seen for constant pain in his hip 
joint.  There was no crepitus.  Also in April 1987, the 
veteran was seen for right wrist pain, twenty weeks after 
being casted for the fracture of the wrist.

The veteran filed a claim for service connection for the 
disabilities of his wrist, elbow, and pelvis, on November 30, 
1992.

In December 1992, the veteran was afforded a VA examination.  
The physical examination revealed no swelling of the left 
elbow joint or the right wrist and there were no gross 
deformities.  Range of motion testing of the elbow revealed 
flexion to 150 degrees with full extension.  The veteran had 
pronation and supination of 180 degrees.  Range of motion 
testing of the veteran's wrist revealed palmar flexion of 80 
degrees, dorsiflexion of 60 degrees bilaterally, and radial 
and ulnar deviation of 25 and 30 degrees, respectively.  
Examination of the veteran's pelvis demonstrated point 
tenderness over the pubic symphysis but no instability and no 
exquisite pain.  The examiner noted that the injuries were 
"minimally disabling."  An X-ray study in connection with 
the examination revealed left iliac wing deformity and mild 
degenerative changes of the left hip.  The X-ray study of the 
veteran's wrist showed an ossicle of bone adjacent to the 
radionavicular junction.  This was compatible with an 
ununited bone fracture from previous avulsion.  There was 
sclerotic change along the posterior aspect of the left 
radius.  The impression was mild old deformities compatible 
with previous trauma.  The X-ray study of the left elbow 
showed deformity of the radial head.  There was some lucency 
along the fracture line.  It appeared united.  There was no 
evidence of loose bodies.

In a February 1993 rating decision, the RO granted service 
connection for the following disabilities and assigned the 
following evaluations and effective dates:   1) residuals of 
a right wrist fracture, 10 percent evaluation, effective 
November 30, 1992; 2) residuals of left elbow or radial head 
fracture, noncompensable evaluation, effective November 30, 
1992; and 3) residuals of left pelvic fracture, 
noncompensable rating, effective November 30, 1992.

A July 1995 VA medical record notes the veteran's complaint 
of right wrist pain.  Upon examination, the veteran had full 
range of motion without tenderness.  An X-ray study showed a 
loose ossicle at the tip of the radius.

According to the report of a July 1998 VA examination, the 
veteran had been unable to work since March 1998 because of 
increasing pain in his right wrist and left elbow.  He denied 
any limitation of motion of his wrist but stated that it 
would pop and swell on occasion.  He also stated that his 
left elbow was painful and lacked complete extension.  He 
said that his left hemipelvis was painful while riding on a 
riding lawn mower for any prolonged period as well as with 
prolonged walking.  Upon physical examination, the veteran 
walked with normal gait.  He climbed on and off of the 
examining table without apparent pain.  He was able to walk 
on tiptoes and heels without problems but complained of pain 
in the left hip region while duck waddling.  Examination of 
the left elbow showed no tenderness or swelling.  The left 
elbow lacked 10 degrees of complete extension, but flexion 
and forearm pronation and supination were comparable to the 
right arm.  The right wrist showed no deformity, swelling or 
tenderness.  Dorsiflexion of the right wrist was 70 degrees 
and plantar flexion was 80 degrees.  There were 20 degrees of 
radial deviation and 45 degrees of ulnar deviation.  
Neurovascular function in the right hand was within normal 
limits.  The left hip had flexion of 125 degrees and it 
extended to neutral position.  There were at least 45 degrees 
of internal and external rotation.  The diagnoses were healed 
fracture of the right carpal scaphoid, non-united fracture of 
the right radial tuberosity, healed fracture of the wing of 
the left ilium, and healed fracture of the left radial head.  
After reviewing the claims file, the examiner noted that the 
only significant change objectively was a loss of complete 
extension of the left elbow.  The examiner further opined 
that because of "the veteran's inability to work for the 
past two years, one must conclude that there has been some 
functional deterioration in that period."  An addendum to 
the July 1998 VA examination report submitted in April 1999, 
states that there was no evidence of incoordination, weakened 
movement or excess fatigability.  There was also no objective 
evidence of pain or functional loss due to pain.  

A February 1999 VA progress note indicates that the veteran 
was seen for complaints of increasing pain in his right wrist 
brought on mainly by abduction and adduction.  No tenderness 
was noted upon examination.  X-rays were unremarkable except 
for a very small bony ossicle at the point of the radial 
styloid.  The examining orthopedist stated that he did not 
think that the tenderness was actually caused by the small 
bony ossicle.  The veteran was instructed to obtain a 
protective splint from occupational therapy, to be worn while 
at work.  A March 1999 VA progress note states that the 
examiner found a nonossified/nonunion of the radial styloid 
process, but an otherwise normal osseous alignment.  There 
were no abnormal lucencies or abnormal areas of sclerosis 
present.  The fascial planes of the soft tissues were well 
preserved.  The impression was no acute process of the right 
wrist when compared to the previous examination of February 
1999. 

The report of a December 2000 VA examination notes that the 
veteran had not been taking any type of medication for any of 
his service-connected disabilities.  He also did not use a 
brace, crutch or cane.  The veteran stated that he was 
"doing pretty good with [his] hip."  The veteran complained 
of intermittent popping and pain with twisting motions of his 
right wrist.  He also described his left elbow as being 
intermittently painful, with a tendency to lock up.  Upon 
physical examination, the right wrist showed no swelling, 
tenderness or deformity.  The veteran's grip was strong.  
Dorsiflexion of the right wrist was 70 degrees and palmar 
flexion was 80 degrees.  Examination of the left elbow showed 
no tenderness or swelling.  The elbow had flexion from a 
fixed 10 degrees flexion contracture to 145 degrees.  Forearm 
pronation and supination were at least 80 degrees.  
Examination of the left hip showed that the veteran walked 
with a normal gait.  He was able to walk on tiptoes and 
heels.  He could also duck walk without apparent pain.  The 
left hip had flexion to 125 degrees and extension of 30 
degrees.  Adduction and abduction were 25 and 45 degrees, 
respectively.  After examination of the veteran and after 
reviewing the X-rays the veteran brought with him (1992 X-
rays for the elbow and hip and 1999 X-rays for the wrist), 
the examiner rendered the following diagnoses:  1) healed 
fracture of the wing of the left ilium; 2) non-united 
fracture of the right radial styloid; 3) healed fracture of 
the left radial head.  Despite the veteran's complaints of 
pain in the right wrist and left elbow on excessive use, the 
examiner noted that the veteran denied experiencing 
incoordination, weakened movement, excess fatigability, or 
flare-ups.

In June 2003, the veteran underwent another VA examination.  
According to the report of that exam, the veteran's right 
wrist was flexible to 78 degrees and extended to six degrees.  
Full palmar flexion was 80 degrees and full extension was 70 
degrees.  The veteran had good grip strength, but repetitive 
twisting motion to the radial side revealed a gradual 
weakening of his ability to make the motion.  Examination of 
the left elbow revealed a 12-degree lack of full extension, 
as well as flexion to 130 degrees.  The veteran could 
supinate to 90 degrees and pronate to 80 degrees.  Repetitive 
motion of the elbow in flexion and extension did not reveal 
any weakness; however, repetitive pronation and supination 
demonstrated some weakness.  

Examination of the pelvis revealed some tenderness about the 
ileum on the left side.  The veteran walked with a slight 
limp on the left.  The veteran reported that when he bears 
weight on the left side, he feels a clicking or popping 
sensation in the upper hip area below the ileum; however, 
this could not be verified by the examiner.  The veteran also 
reported an inability to walk or run for long distances and 
an inability to play basketball.  Examination of the left hip 
joint showed that with the knee flexed, the hip could be 
flexed to 105 degrees, normal being 120 degrees.  With the 
knee straight, the hip could be flexed to 80 degrees, normal 
being 90 degrees.  External rotation of the hip joint on the 
left side was 30 degrees and internal rotation was 45 
degrees.  Adduction of the left hip was 18 degrees and 
abduction was 30 degrees, with normal being 30 and 45 
degrees, respectively.  The diagnoses were status post healed 
fracture of the wing of the left ileum by previous X-rays 
with chronic arthralgia, nonunited fracture of the right 
radial styloid and carpal navicular, and healed fracture of 
the left radial head with some limitation of motion and 
arthralgia resulting from previous fracture.  

In September 2003, the RO issued both a rating decision and a 
supplemental statement of the case increasing the evaluation 
of the residuals of a left elbow fracture to 10 percent, 
effective July 6, 1998, and increasing the evaluation of the 
residuals of a left pelvic fracture to 10 percent, effective 
June 19, 2003.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Right Wrist

The veteran's residuals of a right wrist fracture are 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5215, which provides the criteria for 
evaluating limitation of motion of a wrist.  The veteran is 
already receiving the maximum rating authorized under this 
code.  Although 38 C.F.R. § 4.71a, Diagnostic Code 5214 
authorizes a rating in excess of 10 percent for ankylosis of 
a wrist, the evidence demonstrates that the veteran has 
substantial useful motion of his right wrist.  

The Board has also considered whether the veteran is entitled 
to a higher evaluation for the residuals of a right wrist 
fracture under 38 C.F.R. § 4.71a, Diagnostic Code 5212, 
impairment of the radius.  Under that Diagnostic Code, a 20 
percent rating requires nonunion of the radius in the upper 
half, which the veteran does not exhibit.  In order to 
receive an evaluation of 30 or 40 percent, there must be 
nonunion in the lower half of the radius with false movement.  
None of the medical evidence indicates that the veteran 
suffers from false movement of the radius.  Therefore, he is 
not entitled to a higher rating for this disability under 
Diagnostic Code 5212, either.

In sum, the record demonstrates that the veteran's right 
wrist disability is appropriately rated as 10 percent 
disabling throughout the initial evaluation period.

Left Elbow

The veteran's service-connected residuals of a left elbow 
fracture are currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5212, which 
provides that malunion of the radius with bad alignment 
warrants a 10 percent rating.  A 20 percent rating is 
authorized if there is nonunion in the upper half of the 
radius.  A rating in excess of 20 percent is warranted if 
there is nonunion in the lower half of the radius with false 
movement.  

The Board notes that the RO assigned the 10 percent 
evaluation from July 6, 1998, the date of a VA examination.  
In the Board's opinion, the 10 percent evaluation is 
warranted from the effective date of service connection.  In 
this regard, the Board notes that the initial VA examination 
of this disability in December 1992 included no assessment of 
functional impairment due to pain and other pertinent 
disability factors.  It is not adequate for rating purposes.  
With resolution of reasonable doubt in the veteran's favor, 
the Board concludes that the degree of disability confirmed 
on the July 1998 examination also existed during the initial 
evaluation period prior to then.

With respect to whether a rating in excess of 10 percent is 
warranted, the Board notes that medical evidence shows that 
the fracture is well healed without false movement.  As a 
result, the veteran is not entitled to a higher rating under 
Diagnostic Code 5212.

The Board has also considered whether a higher rating is 
warranted on the basis of limitation of motion.  

Limitation of flexion of the forearm of the minor upper 
extremity warrants a noncompensable evaluation if flexion is 
limited to 110 degrees, a 10 percent evaluation if flexion is 
limited to 100 degrees or a 20 percent evaluation if flexion 
is limited to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Limitation of extension of the forearm of the minor upper 
extremity warrants a 10 percent evaluation if extension is 
limited to 45 degrees or 60 degrees, or a 20 percent 
evaluation if extension is limited to 75 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.

If flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees, a 20 percent evaluation 
is authorized.  38 C.F.R. § 4.71a, Diagnostic Code 5208.   

Limitation of supination to 30 degrees or less warrants a 10 
percent evaluation.  Limitation of pronation of the minor 
upper extremity warrants a 20 percent evaluation if motion is 
lost beyond the middle of the arc or motion is lost beyond 
the last quarter of the arc and the hand does not approach 
full pronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

The greatest degree of functional impairment is that shown by 
the June 2003 VA examination.  At that examination, the 
veteran lacked full extension of his elbow by 12 degrees.  He 
was able to flex his elbow to 130 degrees.  Supination was to 
90 degrees and pronation was to 75 degrees.  These ranges of 
motion do not justify an evaluation in excess of 10 percent 
under the applicable criteria.  No functional impairment due 
to incoordination is noted in any of the medical evidence.  
The Board recognizes that pain has resulted in limitation of 
motion of the veteran's elbow/forearm.  However, there is no 
indication in the medical evidence that the pain, to include 
pain during flare-ups or on repeated use, has resulted in 
more limitation of motion than that reported on the June 2003 
VA examination.  Repetitive motion of the elbow in flexion 
and extension did not reveal any weakness but repetitive 
pronation and supination demonstrated some weakness.  The 
additional limitation of supination resulting from weakness 
would not warrant a higher rating since 10 percent is the 
maximum rating for limitation of supination.  In view of the 
fact that the veteran has almost full pronation of the 
forearm before undertaking repetitive motion, the Board must 
conclude that the additional functional impairment on 
repetitive use is not sufficient to show that the disability 
warrants a 20 percent evaluation under Diagnostic Code 5213.

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that a schedular evaluation in 
excess of 10 percent is not warranted at any time during the 
initial evaluation period.

Left Pelvis

The RO granted a 10 percent rating for the service-connected 
residuals of a left pelvic fracture by analogy under 38 
C.F.R. § 4.71a, Diagnostic Code 5255, which provides the 
criteria for evaluating impairment of the femur.  Malunion of 
the femur warrants a 30 percent rating if there is marked 
knee or hip disability, a 20 percent rating if there is 
moderate knee or hip disability or 10 percent rating if there 
is slight knee or hip disability.  The RO assigned the 10 
percent rating from June 19, 2003, the date of the veteran's 
most recent VA examination. 

At the initial VA examination in December 1992, point 
tenderness over the pubic symphysis was found.  The examiner 
did not address many of the pertinent disability factors set 
forth at 38 C.F.R. §§ 4.40, 4.45.  Consequently, the 
examination report is not adequate for rating purposes.  The 
record does not affirmatively establish that the additional 
functional impairment found more recently represented an 
increase in severity of the disability as opposed to the 
results of a more thorough examination.  With resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that the 10 percent rating is warranted from the effective 
date of service connection.

With respect to whether an evaluation in excess of 10 percent 
is warranted, the Board notes that the veteran does not have 
malunion of the femur; therefore, in the Board's opinion, 
there is no appropriate basis for assigning a higher 
evaluation under Diagnostic Code 5255.  

The service-connected disability is productive of arthralgia 
in the hip area.  Therefore, the Board has considered whether 
a higher rating is warranted on the basis of limitation of 
motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 
and 5253.  

The greatest degree of functional impairment was demonstrated 
on the June 2003 VA examination.  

Under Diagnostic Code 5251, which provides the criteria for 
evaluating limitation of extension of the thigh, the maximum 
evaluation is 10 percent.  Under Diagnostic Code 5253, the 
maximum evaluation for limitation of adduction or limitation 
of rotation is 10 percent.

Diagnostic Code 5252 provides a 10 percent evaluation for 
limitation of flexion of the thigh to 45 degrees.  A 20 
percent evaluation is warranted when flexion is limited to 30 
degrees.  

Under Diagnostic Code 5253, a 20 percent evaluation is 
warranted for limitation of abduction of the thigh with 
motion lost beyond 10 degrees.  

At the June 2003 examination, the veteran flexed his left hip 
to 105 degrees.  Abduction was to 30 degrees.  There is no 
medical evidence of increased functional impairment due to 
incoordination, weakness, excess fatigability or flare ups.  
The veteran did report at the June 2003 examination that he 
has increased functional impairment with prolonged walking or 
running.  Even with any such increased functional impairment, 
in view of the demonstrated ranges of flexion and abduction 
at the VA examination, the Board must conclude that the 
veteran does not have sufficient limitation of motion to 
warrant a 20 percent evaluation at any time during the 
initial evaluation period.

Extra-schedular Consideration

The Board has also considered whether the veteran's claims 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalization for his service-connected disabilities and 
that the manifestations of the disabilities are contemplated 
by the assigned evaluations.  In sum, there is no indication 
in the record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has concluded 
that referral of these claims for extra-schedular 
consideration is not warranted.


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of right wrist fracture is denied.

Entitlement to an evaluation of 10 percent for residuals of a 
left elbow fracture during the period from November 30, 1992, 
through July 5, 1998, is granted, subject to the criteria 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left elbow fracture is denied.

Entitlement to an evaluation of 10 percent for residuals of a 
left pelvic fracture during the period from November 30, 
1992, through June 18, 2003, is granted, subject to the 
criteria governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left pelvic fracture is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



